                 Case 2:20-cv-01119-BJR Document 26 Filed 07/31/20 Page 1 of 6




 1                                                        HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   STATE OF WASHINGTON,
                                                           No. 2:20-cv-01119-BJR
11                                          Plaintiff,
12          v.                                             MOTION OF THE COUNCIL OF THE
                                                           GREAT CITY SCHOOLS FOR LEAVE
13   BETSY D. DeVOS, in her official capacity as           TO FILE AMICUS CURIAE BRIEF IN
     the United States Secretary of Education, and         SUPPORT OF PLAINTIFF’S MOTION
14   UNITED STATES DEPARTMENT OF                           FOR PRELIMINARY INJUNCTION
     EDUCATION,                                            AND IN EXCESS OF APPLICABLE
15
                                                           PAGE LIMITATIONS
16                                       Defendants.

17
            The Council of the Great City Schools (hereinafter the “Council”) respectfully moves for
18
     leave to file the attached amicus curiae brief in support of Plaintiff’s motion for preliminary
19

20   injunction and leave for the filed brief to exceed the page limits of the Court’s Standing Order for

21   All Civil Cases by nine pages.
22          The Council is a coalition of 76 of the nation’s largest urban public school systems, and is
23
     the only national organization exclusively representing the needs of urban public schools. Founded
24
     in 1956 and incorporated in 1961, the Council serves as the national voice for urban educators and
25
     provides a forum to share best practices. The Council is composed of school districts with
26

27   enrollments greater than 35,000 students located in cities with a population exceeding 250,000.

     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                                PACIFICA LAW GROUP LLP
                                                                                     1191 SECOND AVENUE
     AND IN EXCESS OF APPLICABLE PAGE                                                      SUITE 2000
                                                                                SEATTLE, WASHINGTON 98101-3404
     LIMITATIONS - 1                                                               TELEPHONE: (206) 245.1700
     Case No. 2:20-cv-01119-BJR                                                     FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01119-BJR Document 26 Filed 07/31/20 Page 2 of 6




 1   Districts located in the largest city of any state are also eligible for membership, based on urban

 2   characteristics. The Council’s member districts have a combined enrollment of over 8.2 million
 3
     students. Headquartered in Washington, D.C., the Council promotes urban education through
 4
     research, instruction, management, technology, legislation, communications, and other special
 5
     projects.
 6
            The Council has prepared the attached brief because its members and the students that they
 7

 8   serve will be harmed by the implementation of the interim final rule adopted by the U.S.

 9   Department of Education (the “Department”) on July 1, 2020. See CARES Act Program; Equitable
10   Services to Students and Teachers in Non-Public Schools, 85 Federal Register, 39,479 (July 1,
11
     2020) (the “Rule”). If this Rule stands, the Department would illegally divert millions of dollars
12
     allocated under the CARES Act, H.R. 748 116th Cong., 20 U.S.C. § 3401 note (2020), from public
13
     schools serving millions of low-income children to private schools, regardless of the affluence or
14

15   financial need of their students. This unlawful diversion would have devastating consequences for

16   public school districts struggling to re-open safely and for the students they are trying to protect.

17   The attached brief explains the nature and scope of the harm inflicted by the Department on public
18   school districts and students by its arbitrary and capricious actions.
19
            District courts have “broad discretion” to appoint amicus curiae. Skokomish Indian Tribe
20
     v. Goldmark, No. C13-5071JLR, 2013 WL 5720053, at *1 (W.D. Wash. Oct. 21, 2013) (quoting
21
     Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982)). “District courts frequently welcome amicus
22

23   briefs from non-parties ‘concerning legal issues that have potential ramifications beyond the

24   parties directly involved or if the amicus has unique information or perspective that can help the

25   court beyond the help that the lawyers for the parties are able to provide.’” Chong Yim v. City of
26
     Seattle, 2018 WL 5825965 at *1 (W.D. Wash. Nov. 7, 2018) (quoting Skokomish Indian Tribe,
27

     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                                 PACIFICA LAW GROUP LLP
                                                                                      1191 SECOND AVENUE
     AND IN EXCESS OF APPLICABLE PAGE                                                       SUITE 2000
                                                                                 SEATTLE, WASHINGTON 98101-3404
     LIMITATIONS - 2                                                                TELEPHONE: (206) 245.1700
     Case No. 2:20-cv-01119-BJR                                                      FACSIMILE: (206) 245.1750
               Case 2:20-cv-01119-BJR Document 26 Filed 07/31/20 Page 3 of 6




 1   2013 WL 5720053 at *1 (internal quotation omitted)). The “classic role” of amicus curiae is to

 2   “assist[] in a case of general public interest, supplement[] the efforts of counsel, and draw[] the
 3
     court's attention to law that escaped consideration.” Miller-Wohl Co. v. Comm'r of Labor & Indus.
 4
     State of Mont., 694 F.2d 203, 204 (9th Cir. 1982). This Court has authorized the filing of amicus
 5
     briefs in cases that, like this one, concern issues of public importance and raise constitutional questions.
 6
     See e.g., Mitchell v. Atkins, No. 3:19-cv-5106, Dkt. 109, 110 (W.D. Wash. June 30, 2020) (granting
 7
     third-party advocacy groups’ motions for leave to file amicus briefs concerning gun violence
 8

 9   prevention); Rynearson v. Ferguson, No. 17-cv-05531, Dkt. 51 (W.D. Wash. Oct. 19, 2018) (same

10   concerning First Amendment issues); Hopper v. Melendez, No. 05-cv-5680, Dkt. 182 (W.D. Wash.

11   Oct. 23, 2007) (same concerning right to counsel in immigration proceedings).
12           There is good reason for the Court to exercise its discretion here to permit the Council to file
13
     the attached amicus brief. Counsel for the proposed amicus curiae are familiar with the scope of the
14
     arguments presented by the parties and will not unduly repeat those arguments. Rather, the Council
15
     will draw upon its knowledge of the legislative process and the educational system as well as its
16
     members’ experience in school communities nationwide to underscore the Rule’s unlawfulness and
17
     demonstrate the on-going and irreparable harm the Department’s actions, including the Rule, have
18

19   caused and will continue to cause unless enjoined by the Court.

20           In light of the range and complexity of issues to be addressed and the high stakes for the

21   Council and its members, in addition to the parties, good cause exists to extend the page limits for
22   the attached amicus brief to 24 pages. The Court already has recognized the complexity and
23
     importance of this case by granting Plaintiff leave to file a brief 24 pages in length. Because of the
24
     urgent need for the parties and other stakeholders, like the Council, to address the matters raised
25
     in the Plaintiff’s motion, the Council has prepared the attached brief.
26

27

     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                                       PACIFICA LAW GROUP LLP
                                                                                           1191 SECOND AVENUE
     AND IN EXCESS OF APPLICABLE PAGE                                                            SUITE 2000
                                                                                      SEATTLE, WASHINGTON 98101-3404
     LIMITATIONS - 3                                                                     TELEPHONE: (206) 245.1700
     Case No. 2:20-cv-01119-BJR                                                           FACSIMILE: (206) 245.1750
               Case 2:20-cv-01119-BJR Document 26 Filed 07/31/20 Page 4 of 6




 1          Finally, the Council, through its counsel, has consulted with the Plaintiff, who consents to

 2   the filing of this brief. The Council has conferred with counsel for the Defendants who requested
 3
     that the Council file its motion before they would decide whether or not to consent. For these
 4
     reasons, the motion for leave to file the attached amicus curiae brief and for leave to file a brief 24
 5
     pages in length should be granted.
 6
            DATED this 31st day of July, 2020.
 7

 8                                                        PACIFICA LAW GROUP, LLP

 9                                                        By s/Gregory J. Wong
                                                          Gregory J. Wong, WSBA # 39329
10                                                        1191 Second Avenue
                                                          Suite 2000
11
                                                          Seattle, Washington 98101-3404
12                                                        Telephone: (206) 245-1700
                                                          Greg.Wong@pacificalawgroup.com
13

14                                                        HUSCH BLACKWELL LLP
15
                                                          John W. Borkowski (IL Bar No. 6320147)
16                                                        Mary Deweese (IL Bar No. 6326512)
                                                          Pro hac vice motion forthcoming
17                                                        120 South Riverside Plaza, Suite 2200
                                                          Chicago, Illinois 60606
18                                                        Phone: (312) 526-1538
19                                                        Fax: (312) 655-1501
                                                          john.borkowski@huschblackwell.com
20                                                        mary.deweese@huschblackwell.com

21                                                        Paige Duggins-Clay (TX Bar No. 24105825)
                                                          Pro hac vice motion forthcoming
22                                                        111 Congress Avenue, Suite 1400
23                                                        Austin, Texas 78701
                                                          Phone: (512) 472-5456
24                                                        Fax: (512) 479-1101
                                                          scott.schneider@huschblackwell.com
25                                                        paige.duggins-clay@huschblackwell.com
26
                                                          Aleksandra O. Rushing (MO Bar No. 68304)
27                                                        Shmuel B. Shulman (MO Bar No. 71175)

     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                                   PACIFICA LAW GROUP LLP
                                                                                       1191 SECOND AVENUE
     AND IN EXCESS OF APPLICABLE PAGE                                                        SUITE 2000
                                                                                  SEATTLE, WASHINGTON 98101-3404
     LIMITATIONS - 4                                                                 TELEPHONE: (206) 245.1700
     Case No. 2:20-cv-01119-BJR                                                       FACSIMILE: (206) 245.1750
             Case 2:20-cv-01119-BJR Document 26 Filed 07/31/20 Page 5 of 6




 1                                             Pro hac vice motions forthcoming
                                               190 Carondelet Plaza, Suite 600
 2                                             St. Louis, Missouri 63141
                                               Phone: (314) 345-6275
 3
                                               Fax: (314) 480-1505
 4                                             aleks.rushing@huschblackwell.com
                                               shmuli.shulman@huschblackwell.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                   PACIFICA LAW GROUP LLP
                                                                        1191 SECOND AVENUE
     AND IN EXCESS OF APPLICABLE PAGE                                         SUITE 2000
                                                                   SEATTLE, WASHINGTON 98101-3404
     LIMITATIONS - 5                                                  TELEPHONE: (206) 245.1700
     Case No. 2:20-cv-01119-BJR                                        FACSIMILE: (206) 245.1750
               Case 2:20-cv-01119-BJR Document 26 Filed 07/31/20 Page 6 of 6




 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on this 31st day of July, 2020, I electronically filed the foregoing
 3
     document with the United States District Court ECF system, which will send notification of such
 4
     filing to all counsel of record.
 5
             Dated this 31st day of July, 2020.
 6
                                                                                        s/ Thien Tran
 7
                                                                 Thien Tran, Paralegal/Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                               PACIFICA LAW GROUP LLP
                                                                                    1191 SECOND AVENUE
     AND IN EXCESS OF APPLICABLE PAGE                                                     SUITE 2000
                                                                               SEATTLE, WASHINGTON 98101-3404
     LIMITATIONS - 6                                                              TELEPHONE: (206) 245.1700
     Case No. 2:20-cv-01119-BJR                                                    FACSIMILE: (206) 245.1750
